MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                           Sep 30 2020, 10:17 am
court except for the purpose of establishing
                                                                                         CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
estoppel, or the law of the case.                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Barkes, Kolbus, Rife & Shuler, LLP                       Attorney General of Indiana
Goshen, Indiana                                          Catherine Brizzi
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael J. Bedtelyon,                                    September 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-794
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Teresa L. Cataldo,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         20D03-1802-F4-16



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020            Page 1 of 11
                                             Case Summary
[1]   Michael J. Bedtelyon appeals the trial court’s revocation of his community

      corrections placement and probation. He asserts that the evidence is

      insufficient to support the finding of a violation and that the trial court abused

      its discretion in ordering that his remaining executed sentence be served in the

      Indiana Department of Correction (DOC) and in executing one year of his

      probation. We affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the judgment are as follows. On June 28, 2017,

      Elkhart police officers discovered Bedtelyon, then age twenty-five, in a public

      park with fourteen-year-old A.S., whom he had met through a smartphone

      dating application. A.S. told the officers that the two had engaged in sexual

      intercourse in the park. She underwent a forensic examination, and test results

      confirmed the presence of DNA consistent with Bedtelyon’s. Bedtelyon

      initially denied having intercourse with A.S. but eventually admitted that the

      two had engaged in sexual intercourse on three different occasions.


[3]   The State charged Bedtelyon with three counts of level 4 felony sexual

      misconduct with a minor and six class A misdemeanor counts, including two

      each for contributing to the delinquency of a minor, public indecency, and

      criminal trespass. Bedtelyon was apprehended in Georgia and eventually pled

      guilty by plea agreement to one count of level 4 felony sexual misconduct with

      a minor and one count of class A misdemeanor criminal trespass. Per the plea


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 2 of 11
      agreement, his sentencing was open to the trial court’s discretion with the

      following limitations: sentences were to be concurrent, and any executed

      portion would be served in alternative placement. The trial court sentenced

      him to eight years, with three years executed in community corrections, with

      electronic monitoring, and five years suspended to probation. Bedtelyon

      initialed and signed the list of probation terms, many of which were conditions

      specifically applicable to sex offenders. These conditions also applied during

      his time in community corrections. See Appellant’s App. Vol. 2 at 66 (judgment

      of conviction, stating in part, “During defendant’s time on alternative

      placement, the sex offender terms of probation apply.”). The conditions

      included prohibitions against accessing or using websites, chat rooms, or instant

      messaging programs frequented by children and against using a third party to

      access social media to communicate with a child. Bedtelyon was ordered to

      give probation technology representatives access to his computer and electronic

      devices for unannounced examinations and was prohibited from accessing the

      Internet or any other online service through any electronic device at any

      location without prior approval of his probation officer. Another condition

      required Bedtelyon to submit to polygraph examinations. Id. at 75, 77.


[4]   In January 2020, Elkhart community corrections issued a notice of violation

      based on a finding that Bedtelyon had failed a polygraph examination. The

      polygraph administrator analyzed Bedtelyon’s physiological responses during

      the polygraph and found that Bedtelyon had a “significant reaction” when

      answering in the negative to two questions: “Since your last polygraph have


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 3 of 11
      you had physical sexual contact with anyone?”; and “Since your last polygraph

      have you communicated with a minor through the Internet?” Id. at 102.

      Bedtelyon disclosed to the examiner that he had engaged in phone sex with his

      girlfriend, who is from South Africa and was living either there or in Italy at the

      time. Id. at 95. He also admitted that he had communicated with her on

      “Facebook Messenger” through his sister-in-law, that he did it to save on long-

      distance charges, that the sister-in-law let her minor child say hello to him, and

      that he had not disclosed this arrangement to his case manager or obtained

      permission before using a third party to access social media. Id. at 95-96. For

      all these reasons, the community corrections director petitioned the trial court

      to revoke Bedtelyon’s community corrections placement. The probation

      department also filed a notice of violation against Bedtelyon, claiming that he

      used prohibited websites, chat rooms, or instant messaging programs frequented

      by children.


[5]   During a community corrections disciplinary hearing, Bedtelyon admitted to

      violating the sex offender terms of his placement. Tr. Vol. 2 at 20, 23. The trial

      court conducted a violation hearing and found that Bedtelyon had violated the

      conditions of his community corrections placement by circumventing the sex

      offender rules prohibiting him from accessing social media, whether directly or

      through an intermediary, without prior approval. The court revoked his

      placement and ordered that he serve the remaining executed portion of his

      sentence in the DOC. The trial court also revoked his probation, but executed




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 4 of 11
      one year and re-suspended the four remaining years to probation. Bedtelyon

      now appeals. Additional facts will be provided as necessary.


                                     Discussion and Decision

          Section 1 – The evidence is sufficient to support the trial
         court’s conclusion that Bedtelyon violated the terms of his
                     community corrections placement.
[6]   Bedtelyon asserts that the evidence is insufficient to support the trial court’s

      determination that he violated the conditions of his placement. Placement in a

      community corrections program or on probation is a matter of grace and not of

      right. Johnson v. State, 62 N.E.3d 1224, 1229 (Ind. Ct. App. 2016). For

      purposes of our review, we treat a hearing on a petition to revoke a community

      corrections placement the same as we do a hearing on a petition to revoke

      probation. Id. In conducting our review, we consider the evidence and

      reasonable inferences most favorable to the judgment without reweighing that

      evidence or reassessing witness credibility; if substantial evidence of probative

      value supports the court’s conclusion that a defendant has violated any terms of

      probation, we will affirm its decision to revoke the defendant’s placement/

      probation. Id.


[7]   Revocation of a community corrections placement or probation is a two-step

      process, wherein the trial court first makes a factual determination as to

      whether the defendant violated the terms of his placement or probation. Treece

      v. State, 10 N.E.3d 52, 56 (Ind. Ct. App. 2014), trans. denied; Woods v. State, 892
N.E.2d 637, 640 (Ind. 2008). Because such a proceeding is civil in nature, the
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 5 of 11
      State need only prove the alleged violation by a preponderance of the evidence.

      Holmes v. State, 923 N.E.2d 479, 485 (Ind. Ct. App. 2010). If a violation is

      found, the court then determines whether the violation warrants revocation.

      Woods, 892 N.E.2d at 640. Proof of a single violation is sufficient to permit a

      revocation. Beeler v. State, 959 N.E.2d 828, 830 (Ind. Ct. App. 2011), trans.

      denied. As with probationers, those who are placed in community corrections

      are subject to the conditions of that placement; if they violate those terms and

      conditions, the community corrections director may change the terms, continue

      the placement, reassign the person, or ask the trial court to revoke the person’s

      placement. Ind. Code § 35-38-2.6-5(a).


[8]   Bedtelyon admitted at his disciplinary hearing that he had violated the terms of

      his placement. Yet, he now contends that the State failed to meet its burden of

      demonstrating a violation during the violation hearing. He relies on the

      following language in the sex offender terms, which he initialed and signed: “8.

      You are prohibited from accessing or using certain web sites, chat rooms, or

      instant messaging programs frequented by children.”; and “9. You shall not

      use a social networking web site or an instant messaging or chat room program

      to communicate, directly or through an intermediary, with a child less than

      sixteen (16) years of age.” Appellant’s App. Vol. 2 at 75. With respect to

      condition 8, he claims that the State failed to prove that he accessed an instant

      messaging program frequented by children. During the violation hearing, the

      trial court judicially noticed that Facebook is frequented by children. The court

      stated that it lacked familiarity specifically with Facebook Messenger, which is


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 6 of 11
      part of the Facebook “realm,” but articulated its incredulity concerning any

      claim by Bedtelyon that he was unaware of its usage by children. Tr. Vol. 2 at

      44.


[9]   Regardless, Bedtelyon is quick to point out that he was not accessing social

      media at all. Instead, he simply would call his sister-in-law in Hawaii and have

      her access her Facebook Messenger account to contact his girlfriend in South

      Africa or Italy so that he could save money on overseas long-distance calls. He

      claims that he did not violate condition 9 because his girlfriend was not

      underage and his only contact with a child came when his sister-in-law put her

      minor child on the line. He claims that he did not violate condition 8 because it

      does not specifically prohibit a sex offender/probationer from using a third party

      intermediary to access websites, chat rooms, or instant messaging programs

      frequented by children. In making these arguments, Bedtelyon ignores other

      conditions to which he was subject as a sex offender. For example, condition

      27 requires him to give his probation officer and/or probation technology

      representative access to his home computer and devices for unannounced

      examinations. Appellant’s App. Vol. 2 at 77. Most significantly, condition 26

      reads, in part, “You shall not access the Internet or any other on-line service

      through use of any electronic device at any location … without prior approval

      of your [case manager or] probation officer.” Id. These rules are in place to

      prevent defendants from avoiding detection on their own computers by using

      the devices and social media accounts of others.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 7 of 11
[10]   Here, Bedtelyon did just that. He had been granted permission to contact his

       girlfriend by phone or letter but not through social media. Community

       corrections case manager Lyle Baimter testified that Bedtelyon had never been

       given permission to use an intermediary (his sister-in-law) to contact his

       girlfriend via her device and social media account. Tr. Vol. 2 at 16-17.

       Bedtelyon admitted as much to his polygraph examiner. Appellant’s App. Vol.

       2 at 96. He circumvented the sex offender rules by attempting to do indirectly

       that which he was prohibited from doing directly. See Hively v. School City of

       Nappanee, 202 Ind. 28, 169 N.E. 51, 53 (1929) (contract for leasing of

       schoolhouse held void as attempt to do indirectly what was legally prohibited if

       done directly). The evidence and reasonable inferences most favorable to the

       judgment are sufficient to support the trial court’s conclusion that Bedtelyon

       violated the conditions of his placement.


           Section 2 – The trial court acted within its discretion in
         ordering that Bedtelyon serve the remainder of his executed
       sentence in the DOC and in executing a portion of Bedtelyon’s
                                  probation.
[11]   Bedtelyon also challenges the trial court’s choice of sanction for his

       probation/community corrections violation. The trial court’s sentencing

       decisions for probation violations are reviewable for an abuse of discretion.

       Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). An abuse of discretion occurs

       where the trial court’s decision is clearly against the logic and effect of the facts

       and circumstances before it or where the trial court misinterprets the law.

       Jackson v. State, 6 N.E.3d 1040, 1042 (Ind. Ct. App. 2014).
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 8 of 11
[12]   The executed portion of Bedtelyon’s sentence comprised placement in the local

       community corrections program. As stated, Indiana Code Section 35-38-2.6-

       5(a)(4) provides, “If a person who is placed under this chapter violates the terms

       of the placement, the community corrections director may …. [r]equest that the

       court revoke the placement and commit the person to the county jail or

       department of correction for the remainder of the person’s sentence.” As for

       probation, once a violation is established, the trial court may impose one or

       more of the following sanctions: (1) continue the defendant’s probation, with

       or without modifying or enlarging the conditions; (2) extend the defendant’s

       probationary period for not more than one year beyond the original

       probationary period; or (3) order execution of all or part of the sentence that

       was suspended at the time of initial sentencing. Ind. Code § 35-38-2-3(h).

       Here, the trial court actually ordered the execution of only one of the five years

       of Bedtelyon’s probation.


[13]   Bedtelyon claims that the trial court abused its discretion in imposing a sanction

       that is not commensurate with his violation, which he characterizes as technical

       and relatively minor. He relies on several cases in which the trial court was

       found to have abused its discretion in ordering an excessive sanction,

       considering the nature of the defendant’s violation. See, e.g., Johnson v. State, 62
N.E.3d at 1231-32 (court abused discretion where defendant was remanded to

       DOC for minor violations and defendant had mental limitations); Sullivan v.

       State, 56 N.E.3d 1157, 1162 (Ind. Ct. App. 2016) (court abused discretion in

       imposing maximum term for violation of community corrections placement


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 9 of 11
       involving failure to report for home detention as ordered); Ripps v. State, 968
N.E.2d 323, 325-26 (Ind. Ct. App. 2012) (court abused discretion in imposing

       severe sanction given technical nature of violation and other circumstances such

       as defendant’s poor health); Puckett v. State, 956 N.E.2d 1182, 1186 (Ind. Ct.

       App. 2011) (abuse of discretion where court considered improper factors).


[14]   Here, Bedtelyon’s violation was neither technical nor minor; rather, it went to

       the core of his felony conviction. He had sexual intercourse with a fourteen-

       year-old girl and, per his plea agreement, received alternative placement in

       community corrections. Many of the sex offender conditions of his placement

       comprised orders to stay away from children and from places where children

       might be expected to go, whether personally or online through a website, chat

       room, or instant messaging program. Bedtelyon was absolutely prohibited from

       accessing the sites and programs frequented by children; he was forbidden from

       using an intermediary to communicate with a child via social media; his

       computer was subject to immediate search; and he was forbidden from using a

       computer or device anywhere unless he had prior authorization to do so.

       Nevertheless, acting without permission, he used an intermediary to circumvent

       these conditions. He admitted that he violated the terms of his community

       corrections placement and that his use of an intermediary was not an isolated

       incident. Tr. Vol. 2 at 20; see also Appellant’s App. Vol. 2 at 99 (defendant’s

       statement that he continues to communicate with girlfriend through sister-in-

       law’s Facebook Messenger). He attempted to downplay his conduct by

       rationalizing that he used his sister-in-law as an intermediary simply because it


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 10 of 11
       was more cost effective. This does not justify his repeated circumvention of the

       terms aimed at keeping him away from children. The trial court found him to

       be a risk to “public safety because people who try and circumvent the rules are

       the people that are dangerous.” Tr. Vol. 2 at 44.


[15]   Finally, we remind Bedtelyon of the grace afforded him through the plea

       agreement’s dismissal of three of the four level 4 felony counts against him and

       five of the six class A misdemeanor counts against him. His original placement

       outside the DOC was a demonstration of grace, and again, he has been afforded

       grace, as the trial court chose to re-suspend to probation four years of his

       remaining term. We find no abuse of discretion in the trial court’s chosen

       sanction. Accordingly, we affirm.


[16]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-794 | September 30, 2020   Page 11 of 11